Citation Nr: 1729622	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected status-post left knee arthroscopy, plica excision and lateral retinaculum release with retained hardware.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to March 12, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran asserted that he has been unable to work throughout the appeal period as a result of his service-connected left knee disability.  See, e.g., the Report of General Information dated September 2011; see also the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated November 2012.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  An April 2015 rating decision granted entitlement to a TDIU from March 12, 2013 to April 2, 2013 and from June 1, 2013.  (As will be described below, the Veteran was in receipt of a temporary total rating for his left knee disability from April 2, 2013 to June 1, 2013).  However, the matter of entitlement to a TDIU prior to March 12, 2013 remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to a higher rating for his service-connected left knee disability, which is evaluated as 20 percent disabling.  He has been assigned multiple temporary total ratings based upon surgery with the need for convalescence, including during the period on appeal from November 18, 2011 to June 1, 2012, and from April 2, 2013 to June 1, 2013.

For the reasons set forth below, the Board finds that this matter must be remanded to the AOJ for additional evidentiary development.

Initially, the Board notes that VA treatment records dated in April 2017 indicate the Veteran has been receiving treatment from a private treatment provider, Texas Tech Orthopedics/Dr. F.  It was further noted that the Veteran was scheduled for a left knee diagnostic arthroscopy and chondroplasty at University Medical Center (UMC) later in April 2017.  See the VA treatment records dated in April 2017.  As these private treatment records are pertinent to the pending appeal, the Board finds that this matter must be remanded in order for the outstanding records to be obtained and associated with the Veteran's claims file.

The Veteran was most recently afforded a VA examination with respect to his left knee disability in December 2014.  The fact that he was subsequently scheduled for left knee surgery is suggestive of worsening symptomatology.  In addition, the Board recognizes that the December 2014 VA examiner indicated the Veteran has degenerative or traumatic arthritis of his left knee.  However, this finding is not corroborated by the current evidence of record including the Veteran's VA treatment records, which do not contain a current diagnosis of arthritis or degenerative joint disease (DJD) of the left knee.  As such, the Board finds that this matter requires clarification, particularly in light of the applicable rating criteria.  Therefore, upon remand, the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his left knee disability including clarification as to whether he has a diagnosis of arthritis/DJD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

With respect to the claim of entitlement to a TDIU, the Veteran has asserted that from October 2010, he was forced to take disability retirement and has been unable to obtain subsequent employment as a result of his service-connected left knee disability.  See, e.g., the Report of General Information dated September 2011; see also the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated November 2012.  As described above, the Veteran is in receipt of TDIU benefits from March 12, 2013.  See the rating decision dated April 2015.  To this end, the Board recognizes that the Veteran's left knee disability has required multiple surgeries with significant periods of convalescence during which work was not possible.  As the Veteran does not meet the schedular criteria for a TDIU prior to March 12, 2013, 38 C.F.R. § 4.16(a), the issue of whether he is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b) prior to March 12, 2013 should be referred to the Director of Compensation Service (Director).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran received from Texas Tech Orthopedics/Dr. F. (referenced above), as well as any VA health care facility since June 2017.  All such available documents should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected left knee disability.

The examiner should either diagnose or rule out arthritis/DJD of the left knee.  In rendering this finding, the examiner should address the finding of arthritis in the December 2014 VA examination report, referenced above.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  Complete testing as to instability and subluxation/dislocation of the left knee should also be performed.

In addition, the examiner should address the impact of the left knee disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

3. Refer the issue of entitlement to a TDIU prior to March 12, 2013 under 38 C.F.R. § 4.16(b) to the Director.

4. Thereafter, adjudicate the claims on appeal including entitlement to a TDIU under 38 C.F.R. § 4.16(b).  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

